Citation Nr: 1502884	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, adjustment disorder with mixed anxiety and depressed mood, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007, including service in Kuwait/Iraq from August 2004 to March 2005 and from September 2006 to March 2007.  The Veteran's decorations include the Navy Unit Commendation Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to service connection for major depressive disorder (also claimed as PTSD).

A review of the claims file reveals that the Veteran's acquired psychiatric disorder has been variously diagnosed as major depressive disorder, as well as an adjustment disorder with mixed anxiety and depressed mood.  See, e.g., VA treatment records dated in May 2010 and November 2010; May 2011 VA examination report; Vet Center records dated in November 2010.  Additionally, the Veteran has been noted to demonstrate some symptoms of PTSD, and continues to assert that he has PTSD.  See, e.g., June 2013 VA examination report; Veteran's October 2012 VA Form 9.  As such, given the Veteran's description of the claim, his reported symptoms, and the other information of record, the Veteran's claim of entitlement to service connection for PTSD and depression has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, adjustment disorder with mixed anxiety and depressed mood, and PTSD, as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current psychiatric disorder, claimed as PTSD and depression, and variously diagnosed as major depressive disorder and adjustment disorder with mixed anxiety and depressed mood, which is related to his combat experience in Iraq.  See, e.g., Veteran's December 2010 VA Form 21-0781 and October 2012 VA Form 9.  

Specifically, the Veteran contends that he developed PTSD and/or depression as a result of several traumatic experiences during his military service in Al-Taqaddum, Iraq, from September 2004 to March 2005 while assigned to Unit MWSS-373.  See December 2010 VA Form 21-0781.  In this regard, he has reported that, as an aircraft firefighter, he was involved in many mortar attacks, and although he was never hit or wounded, he had many close calls.  For example, he has reported that mortars hit: (1) less than 30 yards in front of the truck that he was keeping lookout on during his first day of duty in Iraq; (2) within 50 yards of his unit's firefighting compound while he was on duty; (2) right outside the internet tent on his base while he was inside; (3) approximately 40 feet behind his truck while he was in route to his pre-deployment briefing; (4) outside the Army and Air Force exchange (PX) tent while he was inside; and (5) outside his tent in temporary housing, resulting in a few pieces of shrapnel hitting the poles of the tent on the opposite side.  Additionally, the Veteran has reported that, during his deployment, the Ammo Depot on his base was hit, causing fire and explosions for three days.  Finally, the Veteran has reported that, while on firefighting dispatch duty (i.e., while serving as an emergency lookout at the top of a tower and dispatching appropriate personnel as needed to assist in such emergencies), he witnessed a mortar attack on the taxiway in front of the tower.  According to the Veteran, a mortar hit between two helicopters and he saw a man, who had not evacuated the helicopter in time, fall down to the ground.  In this regard, the Veteran reported that he dispatched the appropriate personnel to assist, but later found out that the man had died as a result of a shrapnel injury from the mortar attack.  

Notably, the Veteran has reported that, to this day, he is startled around sudden bangs and loud sounds, as these remind him of the in-service mortar attacks.  He has also reported having dreams about being attacked by mortars.  

The Veteran's available service personnel records confirm that, while in the Marine Corps, his military occupational specialty was as an aircraft rescue and firefighting specialist.  These records also reveal that, as noted above, the Veteran served on two tours of duty in Iraq, including service from August 2004 to March 2005 and from September 2006 to March 2007.  See Individual Separation information.  Moreover, these records reveal that the Veteran received a Navy Unit Commendation Ribbon.  See Veteran's DD Form 214.

The Veteran's service treatment records are silent for complaints of, or treatment for, any psychiatric disorders.  However, in an October 2012 statement, the Veteran explained that he first experienced symptoms of depression while on active duty, but that he did not seek treatment because other men in his unit were treated differently after being diagnosed with a mental illness.  See Veteran's October 2012 VA Form 9.  Post-service VA treatment records show that the Veteran first sought treatment for depression in May 2010.  He indicated during his initial VA treatment visit that he had experienced symptoms of depression since separation from service in 2007.  See VA treatment records dated May 12, 2010, and May 13, 2010.  Thereafter, the Veteran was diagnosed with major depressive disorder and an adjustment disorder with mixed anxiety and depressed mood.  See, e.g., VA treatment records dated in May 2010 and November 2010; May 2011 VA examination report; Vet Center records dated in November 2010.

Although the Board regrets the additional delay in adjudicating this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board will discuss each of its reasons for remand in turn.  

I.  Issuance of a Supplemental Statement of the Case (SSOC)

A review of the record reveals that new records pertaining to the Veteran's acquired psychiatric disorder were received by the AOJ in June 2013 before the case was adjudicated in a June 2013 SSOC.  Specifically, on June 12, 2013 (i.e., five days before the AOJ issued a SSOC on June 17, 2013), additional Vet Center records were associated with the claims file.  Significantly, however, these records were not referenced or discussed in the most recent June 2013 SSOC.  When evidence is received by the AOJ prior to transfer of the records to the Board, a SSOC considering such evidence must be furnished to the Veteran and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  In the present case, the evidence was received prior to transferring the appeal to the Board in December 2013.  Furthermore, the evidence is relevant, as it discusses continuing psychiatric treatment.  Finally, insofar as such records were new, they are not duplicative of prior evidence of record.  Thus, the appeal must be remanded for the AOJ to consider the evidence in the first instance and issue a SSOC reflecting such consideration.  38 C.F.R. § 19.37(a) (2014).

II.  VA Examination 

The Board finds that another VA examination assessing the nature and etiology of the Veteran's psychiatric disorder is warranted in this case.  In making this determination, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a VA examination in May 2011.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with a major depressive disorder, single episode in partial remission.  The examiner did not discuss the Veteran's diagnosis of adjustment disorder.  The examiner provided the opinion that it was less likely than not that the Veteran's depression was caused by or a direct result of his time in service.  The examiner based the negative nexus opinion, largely, on a lack of documented treatment for depression during service, or for over three years after service.  The examiner acknowledged the Veteran's reports that his depression began in the service, but dismissed these reports because of a lack of supporting evidence from his service treatment records.  The examiner also described the Veteran's post-service functioning as "socially and occupationally intact," and, therefore, disregarded the Veteran's claims of continuous depression since discharge.

In a subsequent October 2012 statement, the Veteran indicated that he disagreed with the May 2011 VA examiner's factual premise.  He asserted that "[t]he time line that is mentioned by the interviewing psychiatrist is inaccurate.  It is missing important details about both my service history and post service history."  The Veteran explained why he did not seek treatment while in service, as noted above.  The Veteran also indicated that post-service, prior to seeking treatment in May 2010, he moved around from job to job and relationship to relationship because he "found it very hard on a daily basis to interact and function with the people around [him]."  

The Veteran was afforded another VA examination in June 2013.  The June 2013 VA examiner indicated that the Veteran "does experience some post-traumatic stress symptoms related to his combat deployments."  However, the examiner also found that "the intensity and configuration of those symptoms do not meet DSM-IV criteria for a diagnosis of PTSD."  The examiner reported that the Veteran did meet the criteria for a diagnosis of major depressive disorder, recurrent.  The examiner then went on to provide the opinion that the Veteran's major depressive disorder was less likely than not related to his military service.  The examiner based the negative nexus opinion on "the lack of documentation supporting a diagnosis of depression prior to May 2010."  Finally, the examiner provided the opinion that the Veteran's depression "is as likely as not caused by poorly controlled hypothyroidism."  
The Board finds the aforementioned examination reports to be inadequate for several reasons.  First, neither report provided properly supported etiology opinions for all psychiatric disabilities diagnosed during the period of the claim, to include an adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Second, both examiners based their negative nexus opinions, in large part, on a lack of evidence of treatment for depression while in service, or for three years after service, without considering the Veteran's many lay statements alleging onset of psychological problems and symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Moreover, insofar as the VA examiners appear to be assessing the credibility of the lay evidence of record in rendering their opinions, the Board points out that credibility is an adjudicative, not a medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).  Finally, the Board finds that, insofar as the June 2013 examiner intimated that a service-related psychiatric disorder must be caused by a service-related event, his opinion is based on an inaccurate premise.  In this regard, the Board notes that if a chronic psychiatric disorder is found to have had its initial onset in service, the genesis of the disorder is immaterial.   

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and etiology of his variously diagnosed psychiatric disorders, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the nature and etiology of such disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 3.159(c)(4).

III.  Treatment Records 

A review of the record reveals that remand is also required to obtain outstanding VA treatment records.  The only VA treatment records currently of record are dated from May 12, 2010, to February 15, 2011.  Significantly, however, these records indicate that the Veteran continued to see his VA psychiatrist, Dr. K.K., at the Vet Center, instead of at the VA Medical Center (VAMC).  See October 2010 VA Treatment Note.  Indeed, Vet Center records show that the Veteran met with Dr. K.K. at the Vet Center on five occasions between November 2012 and May 2013.  On each occasion, Dr. K.K. indicated that a treatment note for that visit was "entered into the VAMC CPRS electronic record."  However, as noted above, the most recent VA treatment records on file are dated in February 2011.  Moreover, the Board notes that the June 2013 VA examiner specifically discussed and considered VA treatment records dated after February 15, 2011, including a highly relevant February 19, 2011, PTSD screening, wherein, apparently, the Veteran answered three of the four PTSD screening questions positively.  As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Additionally, all outstanding Vet Center records should also be obtained on remand.  See M21-1MR Part III, Subpart iii, Chapter 2, Section I (50)(b) (discussing that, as with documentation from a VA Medical Center, records from a Vet Center are considered to lie within Federal custody).  In this regard, the Board notes that the only Vet Center records currently on file are dated from November 2010 to March 2013.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records pertaining to the Veteran's treatment for an acquired psychiatric disorder dated from February 15, 2011, to the present, to specifically include a copy of the February 19, 2011, PTSD screening.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. With any needed assistance from the Veteran, obtain any outstanding records from the Vet Center in Boise, Idaho.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  

3. After the development requested in items (1) and (2) is complete, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  
After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity" during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

In offering the above assessments, the examiner must acknowledge and discuss the Veteran's reports of witnessing mortar attacks on his unit's route, his unit's firefighting compound, his quarters, the PX tent on his base, and the Ammo Depot on his base, as well as witnessing a man hit and killed by a mortar attack while on watch duty.  For purposes of this remand, the examiner should also accept as true the lay evidence of record regarding a continuity of symptomatology since service.

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include major depressive disorder and adjustment disorder with mixed anxiety and depressed mood), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of witnessing mortar attacks on his unit's route, his unit's firefighting compound, his quarters, the PX tent on his base, and the Ammo Depot on his base, as well as witnessing a man hit and killed by a mortar attack while on watch duty.  For purposes of this remand, the examiner should also accept as true the lay evidence of record regarding a continuity of symptomatology since service.

In providing these diagnoses and opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by the May 2011 and June 2013 VA examiners.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence, to specifically include review of all of the Vet Center records received in June 2013, as well as all evidence received since the June 2013 SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




